12-4801
     Dolma v. Holder

                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1. 
     WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH 
     THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX 
     OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY 
     ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY 
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                 
 1                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  12th  day  of  November,  two  thousand 
 4   fourteen. 
 5    
 6   PRESENT: BARRINGTON D. PARKER, JR., 
 7                            DEBRA ANN LIVINGSTON,  
 8                            CHRISTOPHER F. DRONEY, 
 9                                                         Circuit Judges.   
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11                  
12   SONAM DOLMA 
13                  
14                                                  Petitioner, 
15                                                   
16                                                     v.                       No. 12‐4801 
17                                                                               
18   ERIC H. HOLDER, JR., UNITED STATES ATTORNEY 
19   GENERAL, 
20                                                  Respondent. 
21                              
22   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23                  


                                                    1
 1   FOR PETITIONER:                        JASON A. NIELSON, Mungoven & 
 2                                          Associates, P.C., New York, NY. 
 3                                    
 4   FOR RESPONDENT:                        STUART F. DELERY, Assistant Attorney 
 5                                          General, Civil Division; CHRISTOPHER C. 
 6                                          FULER, Deputy Chief, and ALISON MARIE 
 7                                          IGOE, Senior Counsel, National Security 
 8                                          Unit, Office of Immigration Litigation, U.S. 
 9                                          Department of Justice, Washington, DC.  
10          

11         UPON DUE CONSIDERATION of this petition for review of a Board of 

12   Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, 

13   ADJUDGED, AND DECREED that the petition for review is GRANTED. 

14         Sonam Dolma, an ethnic Tibetan, seeks review of a November 7, 2012, 

15   order of the BIA affirming the February 17, 2011, decision of an Immigration 

16   Judge (“IJ”), which denied her application for deferral of removal under the 

17   Convention Against Torture (“CAT”). In re Sonam Dolma, No. A099 928 254 

18   (B.I.A. Nov. 7, 2012), aff’g No. A099 928 254 (Immig. Ct. N.Y. City Feb. 17, 2011). 

19   We assume the parties’ familiarity with the underlying facts and procedural 

20   history in this case. 

21         We review the decisions of both the IJ and the BIA “for the sake of 

22   completeness.” See Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per 

23   curiam). The applicable standards of review are well established. See 8 U.S.C. § 

                                               2
 1   1252(b)(4); see also Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009). We conclude 

 2   that the agency erred by declining to conduct a CAT analysis based on its 

 3   predicate determination that Dolma had not established her Chinese citizenship.  

 4         The agency erred in denying Dolma’s application for deferral of removal 

 5   under CAT because she “ha[d] not satisfactorily established that she is a citizen 

 6   of China” in order to meet “the burden of proof.” C.A.R. 5 (citing Dhoumo v. 

 7   B.I.A., 416 F.3d 172, 174) (2d Cir. 2005) (per curiam)). Unlike in cases of asylum 

 8   eligibility, “[a]n applicantʹs nationality . . . is not a threshold issue in determining 

 9   eligibility for withholding of removal and CAT relief.” Urgen v. Holder, 768 F.3d 

10   269, 273 n.1 (2d Cir. 2014); cf. Dhoumo, 416 F.3d at 174 (holding that “petitioner’s 

11   nationality, or lack of nationality, is a threshold question in determining his 

12   eligibility for asylum”). The agency erred in treating it as such. Therefore, on 

13   remand, the agency must conduct an analysis of whether Dolma has established 

14   that it is more likely than not that she would be tortured in the proposed country 

15   of removal. 

16         On remand, the agency is also instructed to make an explicit determination 

17   with respect to Dolmaʹs country of nationality and citizenship. The agency 

18   ordered Dolma removed to China, and alternatively to Nepal, without first 

                                                3
 1   determining whether she was a citizen or national of either country. But, where, 

 2   as here, an alien does not designate a country of removal, “an explicit 

 3   determination with respect to a petitionerʹs country of nationality or citizenship 

 4   is necessary to ensure compliance with the mandatory, consecutive removal 

 5   commands of 8 U.S.C. § 1231(b)(2).” Urgen, 768 F.3d at 273.  The agency’s failure 

 6   to decide petitioner’s country of nationality or citizenship not only violated this 

 7   requirement, but also would undermine its CAT analysis where CAT relief 

 8   depends on the likelihood that the applicant “would be tortured if removed to 

 9   the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (emphasis added). 

10   Because neither the IJ nor the BIA resolved Dolma’s country of nationality or 

11   citizenship, it is unclear whether she may be removed to China or Nepal, and by 

12   extension what country will be relevant to the agency’s CAT analysis.  

13         For the foregoing reasons, the petition for review is GRANTED, and the 

14   case REMANDED for further proceedings consistent with this order.  

15                                          FOR THE COURT: 
16                                          Catherine O’Hagan Wolfe, Clerk of Court 
17    
18    




                                               4